  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 1 of 7. PageID #: 345



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                      )       CASE NO.: 5:18 CR 348
                                              )
                       PLAINTIFF,             )       JUDGE: PATRICIA GAUGHAN
                                              )
       vs.                                    )
                                              )       DEFENDANT’S MOTION TO
MICHAEL MEADOWS                               )       DISMISS THE 21 U.S.C. 851 FILING
                                              )       AND DEFENDANT’S BRIEF ON
                       DEFENDANT.             )       INAPPLICABILITY OF 21 U.S.C.
                                              )       851 TO THE INSTANT CASE


       Now comes the defendant, Michael Meadows, by and through his assigned counsel, and

hereby moves this Court to find that the 21 U.S.C. 851 filing is not applicable in the instant case.

       The reasons are set forth in the attached memorandum of law, incorporated herein by

reference.

                                              Respectfully submitted,


                                              /S/Brian M. Fallon___________
                                              BRIAN M. FALLON
                                              OSB#0011862
                                              P.O. Box 26267
                                              Fairview Park, Ohio 44126
                                              (440) 734-5000 (phone)
                                              (440) 734-3700 (fax)
                                              Email: co4394@sbcglobal.net

                                              Attorney for Defendant, Michael Meadows
  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 2 of 7. PageID #: 346




                                     CERTIFICATE OF SERVICE


       A copy of the foregoing Defendant’s Motion to Dismiss the 21 U.S.C. 851 Filing and

Defendant’s Brief on Inapplicability of 21 U.S.C. 851 to the Instant Case. Notice of this filing

will be sent by operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt. A copy of the foregoing was sent by the Court’s electronic filing system

to Aaron Howell, Assistant U.S. Attorney, Federal Building, Suite 208, 2 South Main Street,

Akron, Ohio 44308 on this 30th day of May, 2019. Parties may access this filing through the

Court’s system.



                                              /S/Brian M. Fallon___________
                                              BRIAN M. FALLON

                                              Attorney for Defendant, Michael Meadows




                                                  2
     Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 3 of 7. PageID #: 347



                                       MEMORANDUM OF LAW

I.    HISTORY

            The defendant was originally indicted on June 27, 2018 in a three count indictment

      alleging a violation of 18 U.S.C. sec. 922 (g)(1) Felon in Possession of a Firearm; a

      violation of 21 U.S.C. sec. 841 (A)(1) and (b)(1)(B)(vi), Possession with intent to Distribute

      Fentanyl; and, a violation of 18 U.S.C. sec. 924(c)(1)(A)(i), Possession of a Firearm in

      Furtherance of Drug Trafficking.

            Trial was set for November 26, 2018.

            The Government filed an information to establish a prior conviction on October 5,

         2018 (21 U.S.C. sec. 851). This information proclaimed that:

                ". . . the United States will rely upon the previous "felony drug
                offense" conviction of Michael J. Meadows, for the purpose of
                invoking the increased sentencing provisions of Title 21, United
                States Code, sec. 841 (b)(1)(B)(vi).
                                                   ...

                "The previous "felony drug offense" conviction that the United
                States will rely upon is: 1.) Aiding and abetting to distribute crack
                cocaine, in the United States District Court, Northern District of
                Ohio, Eastern Division, Case No. 5:03-CR-00016-PAG, on or
                about September 10, 2003."
                                                 ...

                "In the event that the Defendant is convicted of Count Two of the
                Indictment, the penalty provision of Title 21, Sec. 841
                (b)(1)(B)(vi), the United States Code, provide that when a
                defendant has previously been convicted of a 'felony drug offense'
                the maximum penalties are increased to a mandatory minimum
                sentence of 10 years to a maximum term of imprisonment of life,
                an $8,000,000.00 fine, or both, and a mandatory period of at least 8
                years of supervised release." (emphasis added)
                                                       …

         "FOOTNOTE 1: The term "felony drug offense" means an offense that is punishable by

imprisonment for more than one year under any law of the United States or of a state or foreign

                                                  3
  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 4 of 7. PageID #: 348



country that prohibits or restricts conduct relating to narcotic drugs, marijuana, anabolic steroids,

or depressant or stimulant substances. Title 21 United States Code sec. 802 (44)."

       On November 21, 2018, the Government filed a superseding indictment which amended

Count Two by adding the language, " … of a mixture and substance containing a detectible

amount of …".

       The trial of the matter was subsequently continued until January 16, 2019.

       The jury returned a verdict of guilty as to all three charges.

       Sentencing was set for May 22, 2019, at which time the defendant objected to the

imposition of the 851 enhancement.

II.    Law and Argument

       The First Step Act, sections 401-404, were enacted by the federal government on

December 21, 2018 in S. 756, PL 115-391. The short title is the “First Step Act of 2018.”

       The "First Step Act" is to be applied retrospectively:

                "Applicability to Pending Cases. – This section, and the
                amendments made by this section, shall apply to any offense that
                was committed before the date of the enactment of this Act, if a
                sentence for the offense has not been imposed as of such date of
                the enactment."

       21 U.S.C. sec. 841 (b)(1)(B) now requires a "serious drug felony" to obtain

the 10 years to life enhancement.

       The term "serious drug felony" is now defined as follows:

                "(A) the offender served a term of imprisonment of more than 12
                months; and (B) the offender’s release from any term of
                imprisonment was within 15 years of the commencement of the
                instant offense."

       These elements in the "First Step Act" were not set forth in either the 851

Notice, nor the superseding indictment.

                                                  4
  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 5 of 7. PageID #: 349



          The 851 Notice MUST be filed before Trial. 21 U.S.C. sec. 851(A)(1). The

851 notice is deficient because it does not contain the new definitional elements of a

"serious drug offense" as contained in the "First Step Act."

          Trial has already been held and concluded and it is too late to amend the 851

notice.

          In addition, the United States Supreme Court has also weighed in the issues of

increased sentencing by the "facts" to be found by a grand jury and included in the

indictment. See, Apprendi v. New Jersey, 530 U.S. 466 and Alleyne v. United States,

570 U.S. 99 (2013).

          As Justice Thomas stated in Alleyne v. United States, 570 U.S. 99 (2013) at

101 when delivering the opinion of the Court:

                 "1. Because mandatory minimum sentences increase the penalty
                 for a crime, any fact that increases the mandatory minimum is an
                 "element" that must be submitted to the jury. Accordingly, Harris
                 is overruled. Pp. 2159-2163.

                 (a) Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147
                     L.Ed.2d 435, concluded that any " 'facts that increase the
                     prescribed range of penalties to which a criminal defendant is
                     exposed' " are elements of the crime, id., at 490, 120 S.Ct.
                     2348, and thus the Sixth Amendment provides defendants with
                     the right to have a jury find those facts beyond a reasonable
                     doubt, id., at 484, 120 S.Ct. 2348. Apprendi’s principle applies
                     with equal force to facts increasing the mandatory minimum,
                     for a fact triggering a mandatory minimum alters the prescribed
                     range of sentences to which a criminal defendant is exposed.
                     Id., at 490, 120 S.Ct. 2348. Because the legally prescribed
                     range is the penalty affixed to the crime, it follows that a fact
                     increasing either end of the range produces a new penalty and
                     constitutes an ingredient of the offense. It is impossible to
                     dissociate the floor of a sentencing range from the penalty
                     affixed to the crime. The fact that criminal statutes have long
                     specified both the floor and ceiling of the sentence ranges is
                     evidence that both define the legally prescribed penalty. It is
                     also impossible to dispute that the facts increasing the legally
                     prescribed floor aggravate the punishment, heightening the loss
                                                  5
  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 6 of 7. PageID #: 350



                     of liberty associated with the crime. Defining facts that
                     increase a mandatory minimum to be part of the substantive
                     offense enables the defendant to predict the legally applicable
                     penalty from the face of the indictment, see id., at 478-479, 120
                     S.Ct. 2348, and preserves the jury’s historic role as an
                     intermediary between the State and criminal defendants, see
                     United States v. Gaudin, 515 U.S. 506, 510-511, 115 S.Ct.
                     2310, 132 L.Ed.2d 444. In reaching a contrary conclusion,
                     Harris relied on the fact that the 7-year minimum sentence
                     could have been imposed with or without a judicial finding of
                     brandishing, because the jury’s finding authorized a sentence
                     of five years to life, 536 U.S., at 561, 122 S.Ct. 2406, but that
                     fact is beside the point. The essential Sixth Amendment
                     inquiry is whether a fact is an element of the crime. Because
                     the fact of brandishing aggravates the legally prescribed range
                     of allowable sentences, it constitutes an element of a separate,
                     aggravated offense that must be found by the jury, regardless
                     of what sentence the defendant might have received had a
                     different range been applicable. There is no basis in principle
                     or logic to distinguish facts that raise the maximum from those
                     that increase the minimum. Pp. 2159-2163."

       Because the government now at sentencing wants to use the 851 filing to

increase the mandatory minimum from 5 years to 10 years, the "facts" which increase

the mandatory minimum must have been found by a grand jury and stated and proved

in the indictment. The new definition of "serious drug offense" contains two "facts"

which are now elements (served more than 12 months and been released within 15

years), neither of which are contained in the superseding indictment that the

defendant went to trial on and which the jury returned a verdict nor are they contained

in the 851 Notice.




                                                  6
  Case: 5:18-cr-00348-PAG Doc #: 39 Filed: 05/30/19 7 of 7. PageID #: 351



       Therefore, based on the above, the defendant’s position is that the government

cannot use the 851 filing to increase the mandatory minimum.

                                            Respectfully submitted,

                                            S/Brian M. Fallon___________
                                            BRIAN M. FALLON
                                            OSB#0011862
                                            P.O. Box 26267
                                            Fairview Park, Ohio 44126
                                            (440) 734-5000
                                            Email: co4394@sbcglobal.net

                                            Attorney for Defendant, Michael Meadows




                                               7
